Title: To James Madison from Enos R. Childs, 8 June 1814
From: Childs, Enos R.
To: Madison, James


        
          Sir
          June 8th. 1814 Charleston (S.C.)
        
        Haveing been under an arrest for nearly eight months, and wrote to the Secretary of the Navy requesting a Court Martial or otherwise to be released, to which I have recieved no answer—I have taken the liberty of informing you of some of the cercumstances which took place and the cause of my arrest sailing master Bessett Comdr. of U.S. Schr. Aligater on the twenty fourth of Octr. last there being no other officer on board the Schr. but masters mate Todd, Pilot and myself, Mr Todd being sick I requested the Pilot to releave me to my supper, haveing been on deck the whole day; during my supper Mr. Bessett came up from below and inquired for the officer of the deck. Mr. Hatch (Pilot) acting as master of the vessel by order of Comdr. Dent, replied that he was, and had releaved me to my supper, Mr. Bessett then ordered all hands to be called to muster, I immediately came on Deck, took up the muster role and asked Mr. Bessett if I should muster the crew, he turned Short round and said before all hands, I did not call you, sir, and immediately ordered the Boatswain to take charge of the starboard Watch, Gunner the larboard, and Carpenter the middle Watch—leaving me out entirely. I then told Mr. Bessett that if this was the way he treated me I should not do any further duty on board of the vessel, untill I heard from the Honble. secretary or Commdr. of the station. I went below immediately and wrote to the secreta⟨ry⟩ concerning

the treatment I recivd from Mr. Bessett and on the 26th. I recd. my arrest from him he has since preferred against me the following charges—which I can at any time justify myself
        charge 1st. for frequent disobedient of orders
        Charge 2nd. for leaving my station as officer of the dec⟨k⟩ before regularly releaved on the evening of the 24th. Octr leaving at that time the deck without any person who could be considered as an officer.
        Charge 3rd. Neglecting all Kind of duty for 24 hours in absenting myself from the Deck.
        Further Comments to you Sir would be Superflous. I beg leave, to request you to favor me with a Court Martial or to be otherwise released, as I am plased in a situation wherein I can be of no service to my country although an expence. Hoping Sir that you will take my situation into consideration.
        Please to excuse my boldness for addressing you in this manner. I have the Honor With the greatest respect to remain Your Most Obt. Servant
        
          Enos R Childs
          Mids. U S Navy
        
      